COURT OF APPEALS
                                EIGHTH DISTRICT OF TEXAS
                                     EL PASO, TEXAS
                                            §

  EX PARTE: LUIS RAMOS,                             §            No. 08-17-00069-CR

                        Appellant.                  §              Appeal from the

                                                    §             409th District Court

                                                    §         of El Paso County, Texas

                                                    §           (TC# 2016DCV3258)

                                              §
                                            ORDER

       Pending before the Court is the Joint Motion to Unseal Findings of Fact and Conclusions

of Law. The motion is GRANTED. It is therefore ORDERED that the Findings of Fact and

Conclusions of Law filed in cause number 2016DCV3258 are unsealed. The District Clerk of El

Paso County, Texas shall include the Findings of Fact and Conclusions of Law in the clerk’s record

that is currently due to be filed on May 6, 2017.

       IT IS SO ORDERED this 4th day of April, 2017.

                                                        PER CURIAM

Before McClure, C.J., Rodriguez and Palafox, JJ.